DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-16, 19, and 20 in the reply filed on 11/14/2022 is acknowledged.

Claim Objections
Claim(s) 10 and 13 is/are objected to because of the following informalities:

Claim(s) 10 recite(s) the language (emphasis added) “located above airgap to form” and “that forms sidewall of the cavity”, where a definite article appear to be missing.

Claim(s) 13 recite(s) the language (emphasis added) “located above airgap to form”, where a definite article appear to be missing.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 4 recite(s) the language (emphasis added) “connected to the bottom metal line. a dielectric layer”, where a period is in the middle of the claim.

Claim(s) 6 recite(s) the language (emphasis added) “is formed directly on of the dielectric layer”, where the additional “of” appears to be a typo.

Claim(s) 8 recite(s) the language (emphasis added) “the thickness of the first portion”, where “the thickness” lacks antecedent basis.

Claim(s) 10 recite(s) the language (emphasis added) “the phase change material layer is thicker at section that is direct contact with”, where the language “at section” makes the claimed dimension unclear, there is no comparator which is not “thicker” in the claim, and --in-- appears to missing from the language “is direct contact”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burr, US 20060226409 A1.

As to claim 1, Burr discloses a phase change memory (PCM) cell (see Burr Fig 3) comprising: 
a first electrode (see Burr Fig 3 Ref 309) located on a substrate (see Burr Fig 3 Ref 392); a phase change material layer (see Burr Fig 3 Ref 305) located adjacent to the first electrode, wherein 
a first side of the phase change material layer is in direct contact with the first electrode (see Burr Fig 3 Ref 306); a second electrode (see Burr Fig 3 Ref 311) located adjacent to phase change material layer, wherein 
the second electrode is in direct contact with a second side of the phase change material layer (see Burr Fig 3 Ref 307), wherein 
the first side and the second side are different sides of the phase change material layer (see Burr Fig 3 Ref 305); and 
an airgap (see Burr Fig 3 Ref 340) is located directly above the phase change material layer (see Burr Fig 3 Refs 306 and 340; The gap is directly above a portion of phase change material.), wherein 
the airgap provides space for the phase change material to expand or restrict (see Burr Para [0024]).

As to claim 2, Burr discloses the PCM cell of claim 1, further comprising; 
a hard mask layer (see Burr Fig 19 Refs 317, 302, and 301) located above the airgap (see Burr Fig 19 Ref 317) to form a top wall of a cavity (see Burr Fig 19 Ref 317) where the phase change material layer is located (see Burr Fig 19 Ref 317).

As to claim 3, Burr discloses the PCM cell of claim 2, wherein 
the hard mask layer further forms a sidewall of the cavity (see Burr Fig 19 Refs 317, 302, and 301).

As to claim 4, Burr discloses the PCM cell of claim 1, further comprising: 
a bottom metal line (see Burr Fig 3 Ref 310) formed on top of the substrate, wherein 
the first electrode is connected to the bottom metal line. a dielectric layer (see Burr Fig 3 Ref 391) located on top of the bottom metal line, wherein 
the phase change material layer is located on top of the dielectric layer (see Burr Fig 3 Ref 391).

As to claim 5, Burr discloses the PCM cell of claim 4, further comprising; 
a resistive liner (see Burr Fig 3 Ref 309) located directly on top of the dielectric layer and a first portion of the phase change material layer (see Burr Fig 3 Ref 306) is located directly on top of the resistive liner.

As to claim 7, Burr discloses the PCM cell of claim 6, wherein 
the airgap is located above the first portion of the phase change material layer (see Burr Fig 3 Ref 306).

As to claim 8, Burr discloses the PCM cell of claim 5, wherein 
the thickness of the first portion of the phase change material layer varies along the length of the resistive liner (see Burr Fig 3 Ref 306).

As to claim 9, Burr discloses the PCM cell of claim 8, wherein 
the first portion of the phase change material layer is thicker at the first side of the phase change material layer in direct contact with the first electrode (see Burr Fig 3 Ref 319).

As to claim 12, Burr discloses the PCM cell of claim 1, wherein 
the phase change material layer includes a first section (see Burr Fig 3 Ref 306) that is contact with the first electrode, wherein 
the phase change material layer includes a second section (see Burr Fig 3 Ref 307) that is contact with the second electrode, wherein 
the airgap is located above the first section of the phase change material layer (see Burr Fig 3 Ref 340).

As to claim 16, Burr discloses the PCM cell of claim 1, wherein 
the phase change material is selected from a group consisting of germanium-tellurium compound material (GeTe), Si-Sb-Te (silicon-antimony-tellurium) alloys, Ga-Sb-Te (gallium-antimony-tellurium) alloys, Ge-Bi-Te (germanium-bismuth-tellurium) alloys, In-Se (indium-tellurium) alloys, As-Sb-Te (arsenic-antimony-tellurium) alloys, Ag-In-Sb-Te (silver-indium-antimony-tellurium) alloys, Ge-In-Sb-Te alloys, Ge-Sb alloys, Sb-Te alloys, Si-Sb alloys, Ge-Te alloys and combinations thereof (see Burr Para [0021]).

As to claim 19, Burr discloses a method comprising: 
forming a first electrode (see Burr Fig 3 Ref 309) and a second electrode (see Burr Fig 3 Ref 311) on a substrate (see Burr Fig 3 Ref 392); 
forming a phase change material (see Burr Fig 3 Ref 305) physically and electrically contacting the first electrode and the second electrode; 
forming an airgap on one side of the phase change material (see Burr Fig 3 Ref 340).

As to claim 20, Burr discloses the method, wherein 
the phase change material is selected from a group consisting of germanium-tellurium compound material (GeTe), Si-Sb-Te (silicon-antimony-tellurium) alloys, Ga-Sb-Te (gallium-antimony-tellurium) alloys, Ge-Bi-Te (germanium-bismuth-tellurium) alloys, In-Se (indium-tellurium) alloys, As-Sb-Te (arsenic-antimony-tellurium) alloys, Ag-In-Sb-Te (silver-indium-antimony-tellurium) alloys, Ge-In-Sb-Te alloys, Ge-Sb alloys, Sb-Te alloys, Si-Sb alloys, Ge-Te alloys and combinations thereof (see Burr Para [0021]).

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 6):
a second portion of the phase change material layer is formed directly on of the dielectric layer.

The prior art does not appear to disclose (as recited in claim 13):
a second portion of the hard mask layer forms the sidewall of the cavity, wherein 
the second portion of the hard mask is located above the second section of the phase change material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen, US 20090191367 A1 discloses an airgap.
Lung, US 20070115794 A1 discloses an airgap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 12/15/2022